Title: To George Washington from Nathanael Greene, 5 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Camp October 5th 1780
                  
                  A new dispisition of the army going to be made, and an officer
                     appointed to the command of West Point and the district on the East side of the
                     North River; I take the liberty just to intimate my inclinations for the
                     appointment. your Excellency will judge of the propriety and determin as the
                     honor of the Army and the good of service may require.
                  I hope there is nothing indelicate or improper in the
                     application, I am prompted to the measure from the feelings incident to the
                     human heart, as well as encoraged in the hope that it would meet your
                     approbation, from the flattering manner in which you have been pleased to speak
                     of my conduct upon different occasions.
                  I shall make use of no arguments being
                     perswaded my pretentions and inclinations will have their full operation; and
                     that nothing short of the public good or Military propriety, will contravene my
                     wishes.
                  My first object is the freedom and happiness of my Country. With
                     these your Excellencys reputation and glory are inseperably connected; and as
                     it has been my constant wish, so it shall be my future indeavor to promote the
                     establishment of both. I am with great respect and regard your Excellencys Most
                     Obedient humble Sert
                  
                     Nath. Greene
                  
               